Citation Nr: 0801228	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-25 296	)	DATE
	)
	)


THE ISSUE

Whether an October 6, 2004, Board decision, that denied a 
claim for Dependency and Indemnity Compensation (DIC), should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Colin E. Kemmerly, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974, September 1991 to March 1992, and June 1996 to 
March 1997.  He died in June 2000.  The movant seeks to 
establish status as the veteran's surviving spouse.

This matter comes before the Board from a motion from the 
movant for revision or reversal based on CUE of an October 6, 
2004, decision of the Board denying entitlement to DIC.  The 
motion was received by the Board in July 2005.


FINDINGS OF FACT

1.  The movant was denied entitlement to DIC by way of a 
Board decision dated October 6, 2004.  

2.  The Board held that the movant was not entitled to 
recognition as the surviving spouse of the veteran for 
purposes of VA DIC benefits.  

3.  The October 6, 2004, Board decision incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for such error. 


CONCLUSION OF LAW

The Board's decision of October 6, 2004, was clearly and 
unmistakably erroneous in not recognizing the movant as the 
veteran's surviving spouse for purposes of VA benefits.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served an initial period of active duty from 
December 1971 to December 1974.  He had additional active 
duty from September 1991 to March 1992 and from June 1996 to 
March 1997.  

The veteran submitted his initial claim for service 
connection compensation in March 1997.  He listed the movant, 
LW, as his spouse.  He also listed their date of marriage in 
September 1983.  The veteran provided several items of 
evidence to establish a number of children, with different 
mothers, as his dependents.  He also submitted evidence of a 
divorce from his prior marriage in July 1979 and his marriage 
license for LW.

The veteran's service medical records (SMRs) for his initial 
period of active duty were received in September 1997.  The 
only relevant information was that the veteran's mother was 
listed as his next of kin (NOK).  His home address was listed 
for [redacted].  This address was listed on the 
veteran's DD 214 of December 1974.

Two additional DD 214s are of record.  The first covered the 
period of active duty from September 1991 to March 1992.  The 
veteran listed a mailing address of [redacted] but 
listed his nearest relative as LW at a different address.  
The same information was recorded on the DD 214 for the 
veteran's active duty from June 1996 to March 1997.

A VA outpatient entry, dated July 15, 1997, noted that the 
veteran lived with his grandmother.  She prepared his meals 
for him.

The SMRs for the veteran's Alabama Army National Guard 
(AARNG) service were associated with the claims folder.  The 
SMRs show that the veteran listed his mother as his NOK on 
his enlistment physical examination in February 1991.  
However, he listed the address for LW in the NOK block on a 
physical examination report dated in March 1992.  He listed 
his mother as NOK in July 1995.  Then he listed LW as his NOK 
at the time of a physical examination in February 1997.  The 
veteran again listed his mother as his NOK on the last 
physical examination of record in September 1997.

The veteran was granted service connection for hypertension 
by way of a rating decision dated in August 1997.  He was 
assigned a 10 percent disability rating.  The veteran 
disagreed with the 10 percent rating.  

The case continued to be developed over the next several 
years.  All of the correspondence to the veteran was sent to 
him at his [redacted] address.

The veteran submitted a claim for nonservice-connected 
disability pension benefits in November 1998.  He listed LW 
as his spouse since September 1983.  He also included a copy 
of her earnings statement for the period ending November 15, 
1998, as evidence related to his total family income.  The 
veteran stated he became too disabled to work in October 
1996.  

The veteran was given an increase in his disability rating to 
100 percent in April 2000.  The increase was based on bypass 
surgery that was done in February 1998.  The veteran's 100 
percent rating was for the period from February 18, 1998, to 
May 31, 1998.  A 10 percent rating was in effect from June 1, 
1998.

The RO wrote to the veteran in May 2000 to tell him that he 
could claim additional compensation for his dependents.  He 
needed to submit certain evidence to show the dependency 
status.  The veteran did not respond as he died in June 2000.  

LW submitted her claim for DIC benefits in July 2000.  She 
completed a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits By 
a Surviving Spouse or Child (Including Death Compensation if 
Applicable).  The movant noted the veteran's previous 
marriage but did not provide the date of divorce.  She 
reported that she and the veteran were married in September 
1983 and the marriage only ended with the veteran's death in 
June 2000.  Block 20 of the form asks if the surviving spouse 
lived continuously with the veteran from the date of marriage 
to the date of death.  The movant reported "NO" to the 
question.  Block 21 of the form asks for an explanation of 
any separation.  The movant's daughter said that LW went to 
live with the veteran's mother about two years earlier to 
care for her.  

The movant included a copy of the Certificate of Death.  The 
veteran was listed as married on the form and the movant was 
listed as the surviving spouse.  

Another individual, MM, submitted a claim for DIC benefits on 
behalf of her child in July 2000.  She said the child was the 
veteran's and was born in 1988.  She also listed information 
regarding two previous marriages for the veteran on her VA 
Form 21-534.  She listed the name of the veteran's first wife 
but then put unknown as to any dates involving the marriage 
and divorce.  She also listed a second marriage with the name 
of the spouse "whited out."  However, the movant's name is 
visible as the name.  No dates for the marriage or divorce 
were provided for the second marriage.

Another individual, JW, submitted a claim for DIC benefits 
for two children of the veteran's in August 2000.  The 
children were born in 1981 and 1992, respectively.  JW listed 
the marriage of the movant to the veteran on her VA Form 21-
534; however, she did not know the date of the marriage and 
commented that the veteran and the movant never lived as 
husband and wife.

The RO issued a rating decision that found the veteran's 
cause of death to be service connected in August 2000.

A fourth DIC claim was submitted by AMW in October 2000.  AMW 
also submitted a VA Form 21-534.  She listed the veteran's 
first marriage and that it was terminated by divorce in 1979.  
She listed the marriage to the movant as taking place in 1983 
but had no date for the termination or reason for 
termination.  She then listed her marriage to the veteran 
from May 1996.  The movant included a copy of her marriage 
license that showed her marriage to the veteran in May 1996.  
The marriage took place in Silas, Alabama, where AMW lived.  
She also reported that she and the veteran did not live 
together after their marriage.  She said she chose not to 
live in the city with the veteran.  She also reported that 
she had a son with the veteran that was born in 1985.

There is a Report of Contact, dated November 8, 2000, wherein 
the movant asserted that she had lived with the veteran at 
the time of his death.  She reported that another woman was 
trying to claim DIC benefits.

The RO wrote to the movant and AMW in November 2000.  They 
were each asked to provide responses to a number of questions 
as part of submitting evidence in support of their respective 
claims as a surviving spouse.

AMW provided a response, with several additional items of 
evidence, in December 2000.  She said she started seeing the 
veteran in March 1984.  She said they saw each other on 
weekends as his job was in Mobile and hers was in Silas.  She 
said the veteran would spend the night and give her money.  
She said they married in May 1996 with an agreement that she 
would continue to live in Silas and he would stay in Mobile.  
AMW had four children, one with the veteran before they were 
married.  She noted that, when the veteran was in the VA 
hospital (February 1998), she was with him all of the time.  
She said the veteran stayed with his mother because of her 
illness.  She said she would go on weekends to stay with the 
veteran.  She was there for him at his mother's death.  She 
said she and the veteran would go places.  She said they 
never stopped seeing each other until he died.  She was going 
to move to Mobile after their son finished high school.  She 
acknowledged that the veteran had other children living in 
Mobile and said she could understand why he would want to 
live there.  She said the veteran lived with his mother until 
her death.  AMW said she was listed as the veteran's wife on 
the announcement for his mother's funeral.  She thought he 
was divorced when she married him but was not certain after 
his death.  

AMW submitted a statement from a neighbor, AM.  The neighbor 
said she had known AMW for 18 years and the veteran for 15.  
She said the veteran would always help out AMW, even before 
they got married.  Shortly after the marriage, the veteran's 
mother became ill and he stayed with her.  AMW stayed in 
Silas.  She said even though AMW and the veteran lived apart 
he still took care of her by hiring someone to do jobs or 
providing money for bills.

AMW submitted a statement from RM who said that the veteran 
supported AMW, and her children, since 1984.  They were 
married but had separate living arrangements.  This was due 
to AMW not wanting her children living in the city.  She said 
the veteran was at AMW's home every weekend but lived with 
his mother.  She said AMW would help the veteran with his 
mother during her illness.  

The movant responded to the RO's letter in November 2000.  
The movant addressed the seven questions asked by the RO.  
She said she did not remember the exact date of her 
separation from the veteran but that he went to live with his 
mother when she was sick.  She maintained her residence while 
the veteran was at [redacted].  There was no prior 
separation.  She said they planned to resume living together.  
She said they were on friendly terms and he would stay at her 
home and they would go out together.  The movant said that 
the veteran did provide support to her, although no certain 
amount of money.  They also shared "asbestos money."  There 
was no written agreement regarding the separation.  The 
movant said she lived at the same address all throughout the 
separation.  She said the veteran lived at the same address 
on [redacted] and passed away there.  The movant stated 
that neither she nor the veteran applied for a divorce and 
they did not discuss a divorce.

The movant included a copy of an application for car 
insurance that included her and the veteran.  She also 
included a statement from her and the veteran's daughter, EW.  
The daughter said that her parents were never divorced.  They 
had some difficulties but they got along.  She said they 
talked about getting back together.  She said her father told 
her that he would never divorce her mother.

The movant submitted a copy of a Last Will and Testament that 
was sworn to by the veteran in September 1991.  He was called 
up for active duty at that time.  The will was prepared at 
Fort Dix, New Jersey, and was witnessed by three individuals 
and signed before a notary public.  The will appointed "his 
wife", LW, as his personal representative.  He then named 
his daughter, EW, as his personal representative if the 
movant was unable or failed to serve.  He bequeathed ALL of 
his estate and property to LW.  In the event she did not 
survive him, he divided his estate among his several 
children.  

The RO granted DIC benefits to the children of MM, JW, and 
AMW by way of separate decisions dated in December 2000.

The RO issued an administrative decision that denied 
surviving spouse status to AMW in March 2001.  The basis for 
the denial was that AMW did not have continuous cohabitation 
with the veteran from the date of their marriage until his 
death.

The RO also issued an administrative decision in regard to 
the movant's claim in March 2001.  The RO found that the 
movant and veteran had not cohabitated since 1991.  The RO 
also pointed to SMR entries that listed the veteran's mother 
as his NOK in 1991, 1995, and 1997.  The RO further noted the 
veteran's mailing address on his 1992 and 1997 DD 214s was 
his mother's.  The RO did not address any of the positive 
evidence in favor of the movant, such as her being named NOK 
on several SMR entries, her name and address used as the 
nearest relative on the two DD 214s cited by the RO, the 
veteran's will, the veteran having listed the movant as his 
wife on his claim of March 1997, or his pension claim of 
November 1998, or that he submitted evidence of the movant's 
income with his pension claim.

Another DIC claim was received from ELR on behalf of another 
child of the veteran's in January 2001.  The child was said 
to have been born in May 1984.  The RO granted the claim in 
March 2001.

The movant submitted a statement from one of the veteran's 
brothers, HW.  He said that the movant and the veteran lived 
together, continuously, and saw each other.  He said they 
were not separated from each other but that the veteran would 
sometimes go to see his mother.  Their mother was sick and 
lived alone.  He said the veteran maintained the other 
mailing address because he was receiving important mail and 
people were breaking into the mailboxes at the movant's home.  

The movant also submitted correspondence from the veteran's 
last employer, dated in December 2000.  The movant was to 
receive an annuity based on the veteran's retirement 
benefits.  She was to receive a monthly payment as long as 
she lived.  The movant also submitted a copy of an obituary 
from a newspaper.  The obituary said that the movant survived 
the veteran as his wife.  

There is a statement from JO that is undated and has no date 
stamp to indicate when it was received.  The statement is 
that JO sold the veteran and AMW a house for $1,000 in 1987.  
The statement is not witnessed, sworn, or signed before a 
notary.

The movant submitted her substantive appeal in May 2001.  She 
stated she and the veteran were married in September 1983 and 
were never divorced.  She contended the marriage of AMW of 
May 1996 should be null and void.  She said the veteran left 
her, she never left.  

The movant and EW testified at a hearing at the RO in July 
2001.  The movant testified that she and the veteran were 
married in September 1983 and never divorced.  She said he 
left their home in 1994 but this was clarified to be 1991.  
She said he left to care for his mother.  Her house and the 
mother's house were not close.  She said the veteran would 
come to visit her and spend the night with her.  The movant 
said she was not aware of AMW.  She said she would do the 
veteran's laundry for him.  It was clarified at the hearing 
that Prichard was considered to be part of Mobile.  The 
movant said the veteran did not call her when his mother died 
and she did not attend the funeral.  The movant also 
testified that she removed the veteran's name from the deed 
for their house.  She said it was his advice to do that 
because of the number of children he had fathered.  

In regard to the separation, the movant said the veteran had 
other women.  They would sometimes come to her house and she 
would tell them to see him at his mother's house.  She said 
that they never resumed living together from 1991 until his 
death.  They would see each other and stay overnight with 
each other.  The movant said that the veteran would support 
her by giving her anything she needed.  

The movant's daughter testified that the veteran told her he 
was leaving to take care of his sick mother.  She said he 
still cared for the movant and was not leaving because of any 
quarrel.  She also said that people would break into the mail 
boxes where her mother lived.  She testified that she knew 
the veteran had other women he would see.  She said she did 
not learn of AMW until her father's funeral.  She further 
testified that her father would come back to see the movant 
every day and night but he would not spend the night every 
night.  

AMW submitted a number of items of evidence in August 2001.  
She included a letter from the veteran to her that was dated 
in June 1993.  The veteran was on military duty at the time.  
Among other things, the veteran said he was going to stay 
with her for a week after his return from duty.  She provided 
a copy of the funeral announcement that listed the sons of 
the veteran's mother and, presumably, their spouses in 
parenthesis.  The mother had died in July 1999.  There was an 
account printout from a gas company that listed the account 
in the names of the veteran and AMW.  It was for service 
provided from January 2000 to July 2001 and was for an 
address in Silas.  She also submitted a copy of an overnight 
privileges pass for her that appears to be for the VA medical 
center in New Orleans, Louisiana, for the veteran's 
hospitalization in February 1998.  There is a receipt for 
lumber signed by the veteran in June 1997.  Finally, there is 
a letter from an insurance company, dated in August 2001, 
that noted the veteran was an insured on a policy that had 
lapsed in July 1998.  AMW and one of her sons were listed as 
the primary and contingent beneficiaries, respectively.

AMW included statements from several parties that attested to 
the veteran being involved with her over the years.  There 
was also a statement from a PM who said she witnessed the 
veteran attend a number of school-community events in Silas.  
These included sporting events and church programs.  

The movant submitted additional evidence in April 2003.  This 
included a printout of several proceedings from the Mobile 
County Probate Court.  The movant was listed as the 
administratrix of the veteran's estate.  Five separate minor 
children, with four different mothers, also are listed as 
being parties to the proceedings.  An entry from January 2, 
2002, noted that the movant would receive a homestead 
allowance as the surviving spouse.  A family allowance, from 
assets of the estate, would be set aside for the five minor 
children.  An exempt property allowance of $3,500 was also 
set aside for the movant as the surviving spouse.  

The Board remanded the movant's case in August 2003.  The 
remand was to allow the RO to satisfy the notice requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA).  

The RO wrote to the movant in January 2004.  She responded 
with statements supporting her contention that the veteran 
never really left her.  He left to be with his sick mother.  

The Board notes that the RO continued the denial of the 
movant's claim and issued a supplemental statement of the 
case (SSOC) in July 2004.  The SSOC stated, in part, that the 
evidence did not establish that the continued separation was 
solely the fault of the veteran or that the claimant [movant] 
made any attempt to reconcile any difference and to resume 
living with the veteran at any time while he was alive.  

The movant responded to the SSOC in August 2004.  She stated 
that she had provided all of her information and asked that a 
decision be made.

The Board issued the decision that is the subject of the CUE 
challenge in October 2004.  The Board found that the movant 
was the veteran's legal spouse.  The Board also found that, 
both the veteran and the movant were free of fault in the 
initial separation, and that the initial separation was not 
procured by the veteran or due to his misconduct.  The Board 
then found that the veteran and the movant did not live 
together as man and wife continuously from the date of their 
marriage to the date of his death.  The conclusion was that 
the movant was not entitled to recognition as the surviving 
spouse of the veteran for the purposes of VA DIC benefits.

In support of its decision the Board found that the initial 
separation was based on mutual agreement and did not tend to 
show the separation was "solely" due to the fault of the 
veteran or the movant.  The Board then said that the evidence 
did not show that the separation was procured by the veteran 
or that it was due to his misconduct.  

The Board reviewed the claim for evidence of continuous 
cohabitation under 38 C.F.R. § 3.53.  The Board noted that 
the regulation provided that continuity of cohabitation could 
be shown if the evidence established that the separation was 
by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran.  

In assessing the evidence the Board held that the initial 
separation in 1991 was by mutual consent for the veteran's 
care of his mother.  However, the preponderance of the 
evidence showed that they subsequently lived apart for 
reasons other than convenience, health, or business.  The 
Board cited the two-part test for assessing cohabitation that 
was used by the United States Court of Appeals for Veterans 
Claims (Court), in Gregory v. Gregory, 5 Vet. App. 108 
(1993).  That is the surviving spouse must be free from fault 
at the time of the initial separation and it must be found 
that the separation was due to the misconduct of, or procured 
by the veteran.  Id., at 112.  

The Board notes that the Court in Gregory did not apply 
38 C.F.R. § 3.53(b) in determining cohabitation.  The Court 
found that a section of 38 C.F.R. § 3.53(a) was unlawful and 
remanded the case for reconsideration in light of that 
finding.  The Court provided instruction that VA was to apply 
38 C.F.R. § 3.53(b) in its adjudication.  

In the October 2004 decision, the Board found that the 
initial separation was by mutual consent, with no fault on 
the part of the movant.  However, the separation was not 
procured by the veteran and was not due to his misconduct.  
Thus, the movant did not satisfy the requirements to 
establish continual cohabitation.  

The Board relied on the veteran's relationship with AMW to 
conclude that they lived together as man and wife and that 
this did not qualify to support a separation from the movant 
of convenience, health or business.  The Board further stated 
that the movant made no attempt to live with the veteran 
during the last years of his life.  The Board determined that 
it was unreasonable to believe that the veteran and the 
movant continually cohabitated or that there was a mutual 
understanding in their failure to do so "when the facts 
support the finding that during that alleged period of 
cohabitation, the veteran attempted to marry by ceremony 
another woman, and then proceeded to live with that other 
woman as man and wife."  

The movant, through her attorney, has argued that the Board 
committed several errors of law in deciding the case.  The 
movant cited to the Board's use of language about her not 
having made any attempt to live with the veteran during the 
last years of his life as proof of the Board imposing a 
requirement that does not exist in the pertinent law.  The 
movant further argued that the Board erred in not finding 
that the veteran did procure the separation.  The movant 
cited to a dictionary definition of procure as to mean 
acquire.  By the veteran's action in agreeing to the 
separation, he acquired the separation, thus it was procured.  
The movant also cited to the Board's use of the phrase that 
evidence did not show that the initial separation was solely 
due to the fault of the veteran or the movant.  It is 
contended that this is not the correct legal standard for 
evaluating the basis for the separation.  

The movant submitted additional argument in May 2006.  She 
repeated her prior assertions of error of law.  She also 
stated that the Board failed to address the evidence 
supporting the movant's claim of continuous cohabitation.  
She cited to several specific items of evidence to include 
the will, the certificate of death, and the veteran's 
obituary.  

Finally, the movant, through her attorney, submitted a copy 
of a decision by the United States Court of Appeals for the 
Federal Circuit in June 2007.  The case, Alpough v. 
Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), addressed the 
issue of a spouse of a deceased veteran being able to 
establish continuity of cohabitation by showing that their 
separation was the result of a mutual consent without the 
fault of either party.  The Board will address the impact of 
this decision on the movant's claim in the analysis section 
of this decision.

II.  Analysis

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2007).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111(a) (West 2002).  To establish a valid CUE 
claim, a movant must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See Russell v. Principi, 3 
Vet. App. 310 (1992).  However, the movant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2007).  

If a movant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. Denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  (emphasis added).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Clear and unmistakable error does not include 
VA's failure to fulfill the duty to assist, or a disagreement 
as to how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2003).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).  

In addition, CUE does not include the otherwise correct 
application of a statute and/or regulation where, subsequent 
to the challenged Board decision, there is a change in the 
interpretation of such statute and/or regulation.  38 C.F.R. 
§ 20.1403(e) (2007).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).  See generally Disabled American Veterans v. 
Gober, 234 F.3d 682  (Federal Circuit upheld validity of 
Board CUE regulations with the exception of 38 C.F.R. 
§ 20.1404(b)).

The Board notes that the statutes and regulations relied on 
by the Board in its decision of October 6, 2004, are 
unchanged.  The Board will cite to the current version of the 
statutes and regulations in its analysis.  

Dependency and indemnity compensation is a payment which is 
made by the VA under certain circumstances to a surviving 
spouse, child, or parent.  38 U.S.C.A. §§ 101(3), (14), 1310 
(West 2002); 38 C.F.R. § 3.5(a)(1) (2007).  Such benefits are 
predicated, in part, on the claimant being a "surviving 
spouse," or eligible "child," or eligible "parent."

The term "surviving spouse," except as provided in 
38 C.F.R. § 3.52, means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (2007), and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50(b) (2007).  
The surviving spouse of a veteran must have lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1) 
(2007).  Finally, a surviving spouse of a veteran must not 
have remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 3.50(b)(2).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53 (a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53 (b).  (emphasis added). 

The evidence clearly establishes that the movant married the 
veteran in September 1983 and that they were never divorced.  
The evidence also shows that they separated from each other 
in 1991.  There is no credible evidence to show that they 
ever resumed living together.  The question is whether they 
can be considered to have cohabitated such as to make the 
movant the veteran's surviving spouse for VA purposes.  

In the decision of October 2004, the Board reviewed certain 
items of evidence that tended to reinforce the veteran's 
separation from his wife.  This included the SMR entries, the 
mailing address on the two DD 214s, the marriage to AMW, and 
the supporting statements from the friends and neighbors of 
AMW.  However, the Board did not discuss the fact that the 
veteran never identified AMW as his wife in any dealings with 
VA.  He only listed the movant and their marriage in his 
disability compensation claim of 1997 and pension claim of 
1998.  He submitted evidence of the movant's earnings in 
1998.  The veteran listed his dependent children, by 
different mothers, but never listed AMW in any type of 
relationship.  This is telling in that the veteran 
"married" AMW in May 1996, prior to the submission of both 
claims.  Further, the movant was listed as both NOK on SMR 
entries and as the nearest relative on two DD 214s.  AMW was 
never listed in either capacity in the veteran's military 
records, especially after their marriage in 1996.

Further, the movant was the beneficiary of the veteran's 
annuity from his last employer.  She was the administratrix 
of his estate, presumably based on the will executed by the 
veteran in 1991 while he was on military duty, and she 
received proceeds from the estate.  The probate court records 
associated with the claims folder do not reflect any assets 
or benefits going to AMW.  

There is no evidence to demonstrate fault on the part of the 
movant at the time of the separation.  This clearly satisfies 
the first part of the test in Gregory.  There was no error on 
the part of the Board in the conclusion that the veteran's 
misconduct was not the cause of the separation.  This is 
supported by the movant's own assertions that his behavior 
was not the reason they separated.  It may be debatable as to 
whether the veteran procured the separation merely because he 
agreed to it.  At the time of the Board's decision there was 
no binding precedent or interpretation of the law that 
supported that rationale.  Thus there was no error in the 
Board concluding that the separation did not satisfy the 
second part of the test from Gregory.

However, the Board did not apply 38 C.F.R. § 3.53 in its 
entirety.  This was an error.  The issue is whether the error 
was such that, had it not been made, the outcome would have 
been manifestly different.

The Board determined that, while the initial separation may 
have been for the purposes of convenience and health, the 
preponderance of the evidence showed that the movant and 
veteran subsequently lived apart for reasons other than 
convenience, health, or business.  The Board did not address 
the last clause of 38 C.F.R. § 3.53(b) "or any other reason 
which did not show an intent on the part of the surviving 
spouse to desert the veteran, the continuity of the 
cohabitation will not be considered  as having been broken."

The Board cited to the veteran's marriage to AMW and his 
living with her as evidence as to the continued basis for the 
separation.  Therefore, it was concluded, the separation did 
not qualify as a purpose of convenience, health, or business.  

The movant's claim must be read in the context of all of the 
applicable provisions of law, to include definition of a 
surviving spouse, and definition of continuous cohabitation.  
Thus 38 C.F.R. § 3.50 cannot be read in isolation of 38 
C.F.R. § 3.53, particularly 38 C.F.R. § 3.53(b).  The 
decision of 2004 did not address the "or other reason" 
clause of 38 C.F.R. § 3.53(b), except in passing.  However, 
this is the most pertinent provision of law involved in this 
case.  

The evidence of record demonstrates a continual favorable 
relationship between the veteran and the movant from the time 
of their marriage in 1983 until his death in June 2000.  The 
case certainly involves factors not found in many other cases 
as the veteran was involved with a number of different women 
during his marriage to the movant, both while he lived with 
her and after.  He fathered a number of children from those 
women.  The veteran even "married" AMW in 1996.  

Still, he only identified the movant as his spouse in his 
dealings with VA, to include his claims of 1997 and 1998.  He 
left his estate to her, she receives his retirement annuity, 
she was listed as his nearest relative on military documents 
even after his marriage to AMW.  

The Board's error in properly applying 38 C.F.R. § 3.53(b) 
was such that the outcome of this case would have been 
manifestly different but for the error.  The Board limited 
its analysis to the parties living apart for purposes of 
convenience, health, or business and only addressed the "or 
any other reason" portion of the regulation in passing.  

When all of the evidence of record at the time of that Board 
decision is considered in light of 38 C.F.R. § 3.53(b), the 
initial separation was by mutual consent and the parties 
lived apart for purposes that did not show an intent on the 
part of the movant to desert the veteran.  There is no 
evidence of record to demonstrate that she ever had an intent 
to desert the veteran.  None was identified in the prior 
decision.  The October 2004 decision said that the evidence 
showed that the appellant made no attempt to live with the 
veteran during the last years of his life.  The Board notes 
that there is no basis in law for requiring the movant 
attempt to reconcile with the veteran or to live with him at 
any time after their separation.  

The Board concludes that there was clear and unmistakable 
error in the decision of October 6, 2004, in finding that the 
movant was not the surviving spouse of the veteran for the 
purposes of VA benefits.

The Board notes that the movant, through her attorney, 
submitted a copy of the decision in Alpough in support of her 
claim.  The Board did not consider the opinion in reaching 
its conclusion in this case.  See generally 38 C.F.R. 
§ 20.1403(e).  There was no prejudice to the movant in that 
regard as her claim has been resolved in her favor.  


ORDER

The motion to reverse and revise the October 6, 2004, Board 
decision on the grounds of clear and unmistakable error with 
respect to the denial of recognition of the movant as the 
veteran's surviving spouse for purposes of VA benefits is 
granted.



____________________________________________
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



